Matter of Azor v Clott (2020 NY Slip Op 02171)





Matter of Azor v Clott


2020 NY Slip Op 02171


Decided on April 2, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2020

Gische, J.P., Gesmer, Oing, Moulton, JJ.


3693/18 11336

[*1]In re Jean Azor, Petitioner,
vHon. Abraham L. Clott, etc., Respondent. Cyrus R. Vance, Jr., etc., Nonparty Respondent.


Jean Azor, petitioner pro se.
Letitia James, Attorney General, New York (Elizabeth A. Figueira of counsel), for Hon. Abraham L. Clott, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the
same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 2, 2020
CLERK